Case 6:19-bk-00511-KSJ   Doc 808   Filed 04/19/21   Page 1 of 42
Case 6:19-bk-00511-KSJ   Doc 808   Filed 04/19/21   Page 2 of 42
                              Case 6:19-bk-00511-KSJ                            Doc 808           Filed 04/19/21     Page 3 of 42
                                                               IPS - INITIAL CLAIMS PAID June, 2020

                                                                        Bank Bal as of 6/09/20:                      $6,941,822.09
                                                                                          Less:                     -$2,500,000.00
                                                                                                                     $4,441,822.09
                                                                                           Less

                                                                                                                                  <== Available
                                                                                                                    $4,441,822.09 for 1st distrbtn


claim                                                                                                                                 Reserve
               Claim type                Claim_name                 %         1st Distribution      Ck # /date pd   Reserve Amt
  #                                                                                                                                  Disallowed

                                     Management SPRL LLC -
                                      pd 9/6/2019 - wire out
                                         (Doc 477 & 479 -                      N/A - Admin
         Administrative Claims       Allowance and payment                        Claim             Wire 9/9/19



         Super Priority Claims -
                                      Internal Revenue
        6/2/20 per Scott Shuker         Service - filed
 1-3        hold off paying               12/12/19                                                    ON HOLD           $1,388.00




                                      Thomas J. Novia -
 2        W/drawn - Doc #424             Employee               0.00000000%                             N/A
                                     American Express
                                       Travel Related
 3         General Unsecured         Services Company,          0.00183485%             $81.51     Ck#118 6/23/20
                                     American Express
                                       Travel Related
 4        General Unsecured          Services Company,          0.00269941%            $119.91     Ck#119 6/23/20
          General Unsecured -
         Objected to Doc #672/
                                     Lorges Holding Corp -
         Doc #694 sustained &            Employee IT
 5            disallowed                Consultant, PA     0.00000000%                                  N/A
                                       Tammy Pease -
 6         General Unsecured             Employee               0.00304298%            $135.17     Ck#120 6/23/20

 7         General Unsecured           CEVA LOGISTICS           0.00222294%             $98.75     Ck#121 6/23/20

 8         General Unsecured               Subcom               0.09383345%          $4,167.92     Ck#122 6/23/20
                                     KTM North America,
 9         General Unsecured                Inc.        0.91098632%                 $40,464.40     Ck#123 6/23/20

 10        General Unsecured         Wells Fargo Vendor         0.01101425%            $489.24     Ck#124 6/23/20
                                      AREP Eight Tower
11U        General Unsecured             Bridge LLC             0.06363115%          $2,826.38     Ck#125 6/23/20
            Secured Claims -
        6/18/20 this is a security
         dep they already have
           the funds and will         AREP Eight Tower
 11S         remove claim                Bridge LLC             0.00000000%                             N/A
                                       Dawn Harbuck -
 12        General Unsecured             Employee               0.00318787%            $141.60     Ck#126 6/23/20
 13      General Unsecured              MAPSYS, Inc.            0.00760873%            $337.97     Ck#127 6/23/20
         General Unsecured -
        Objected to Doc #673 -
         6/18/20 obejection
         amended #712 Obj
 14          withdrawn                   Bossard,Inc.           0.83488478%         $37,084.10     Ck#128 6/23/20
                              Case 6:19-bk-00511-KSJ                    Doc 808        Filed
                                                                                        Ck#12904/19/21
                                                                                               6/23/20 -    Page 4 of 42
                                                                                      9/8/20 stopped
                                    Colgate-Palmolive                                pymt reissued Ck
 15       General Unsecured             Company           0.82931745%     $36,836.80       #171

                                   FPL,4200 W. Flagler
 16       General Unsecured        St., Miami, FL 33134   0.00145858%        $64.79     Ck#130 6/23/20
          General Unsecured -
        6/18/20 Doc #709 claim
        objected 6/19/20 - Doc
         #713 claim objection      Schneider National,
 17           corrected                   Inc.            0.21652890%                  Reserve disallowed                  $9,617.83

 18       General Unsecured        Schneider Logistics    0.00000000%                         N/A

                                                                                       Reserve disallowed
        Super Priority Claims -                                                             7/22/20
19P     Objected to Doc #674        Steven T. Huntley     0.01613736%                                                       $716.79

                                                                                       Reserve disallowed
        Super Priority Claims -                                                             7/22/20
 19U    Objected to Doc #674        Steven T. Huntley     0.42977733%                                                  $19,089.94

                                                                                       Reserve disallowed
        General Unsecured -         Resource Logistics
                                                                                            7/22/20
 20     Objected to Doc 675            Group, Inc.        0.16900160%                                                      $7,506.75
                                    Integrated Supply
21-2      General Unsecured             Network           0.68847861%     $30,580.99    Ck#131 6/23/20
                                    Integrated Supply
 22       General Unsecured             Network           0.06279127%      $2,789.08    Ck#132 6/23/20
          General Unsecured -
         Objected to Doc #676/
         Doc #693 sustained &
 23           disallowed            Nemak USA, Inc.       0.00000000%                         N/A
          General Unsecured -
           6/18/20 OK filed
                                   A Cubed Corp, dba
           amendment and             Comcast Metal
 24     removed secured status        Products Co.        0.02443182%      $1,085.22    Ck#133 6/23/20
                                        Suez Water
25/52     General Unsecured            Technologies       1.70759918%     $75,848.52    Ck #152 7/13/20
                                        Suez Water                                     Reserve disallowed
25/52     General Unsecured            Technologies       1.75815546%                       7/13/20                    $78,094.14
                                          Xerium
                                   Technologies - auto
 26       General Unsecured         filer filed 7/9/19    0.33181021%     $14,738.42    Ck#134 6/23/20
         Super Priority Claims -
         Objected to Doc 677/
27P              #690              Fristam Pumps USA      0.00000000%                         N/A
          General Unsecured -
           Objected to Doc
27U         #677/Doc #690          Fristam Pumps USA      0.00000000%                         N/A

28-2      General Unsecured            Arconic Inc.       4.04926568%    $179,861.17    Ck#135 6/23/20
                                    ArcelorMittal USA
 29       General Unsecured                LLC            0.09711423%      $4,313.64    Ck#136 6/23/20
                                   Atkore International
 30       General Unsecured                Inc.         1.60729123%       $71,393.02    Ck#137 6/23/20

31-2      General Unsecured         Aclara Meters LLC     0.21959713%      $9,754.11    Ck#138 6/23/20
                                     TE Connectivity
32-2      General Unsecured         Corporation, et al.   0.09470183%      $4,206.49    Ck#139 6/23/20

33-2      General Unsecured           NuVasive, Inc.      0.09607893%      $4,267.65    Ck#140 6/23/20

                                        Latricrete
 34       General Unsecured         International, Inc.   0.68674517%     $30,504.00    Ck #158 6/26/20
                                        Latricrete
 34       General Unsecured         International, Inc.   0.18837380%      $8,367.23    Ck#156 6/23/20
                                   YRC INC., d/b/a YRC
35-2      General Unsecured              FREIGHT          5.82284693%    $258,640.50    Ck#141 6/23/20
                            Case   6:19-bk-00511-KSJ
                              YRC INC., d/b/a YRC                         Doc 808         Filed 04/19/21        Page 5 of 42
         General Unsecured              FREIGHT             0.01348430%                        Reserve                            $598.95
                                   YRC INC., d/b/a YRC
36       General Unsecured              FREIGHT             0.10352945%      $4,598.59     Ck#142 6/23/20

37       General Unsecured          USF Holland, LLC        0.00044321%         $19.69     Ck#143 6/23/20

38       General Unsecured         USF Reddaway, LLC        0.03188332%      $1,416.20     Ck#144 6/23/20
                                    New Penn Motor
39       General Unsecured            Express, LLC          0.01497490%        $665.16     Ck#145 6/23/20
                                    Wheatland Tube,
40-2     General Unsecured                LLC               0.78916337%     $35,053.23     Ck#146 6/23/20
                                        Rexnord
41-2     General Unsecured             Corporation          0.06777009%      $3,010.23     Ck#147 6/23/20

42         Secured Claims          Neogen Corporation       0.08348159%      $3,708.10     Ck#148 6/23/20

                                                                                          Reserve disallowed
42                         Neogen Corporation               0.32764721%                        7/14/20                          $14,553.51
                           Conduent Business
                            Services, LLC - filed
43      General Unsecured        7/12/19                    0.17267372%      $7,669.86     Ck#149 6/23/20
                           Gibraltar Industries,
44      W/drawn - Doc #485         Inc.                     0.00000000%                          N/A

     General Unsecured -
        Claim revised               Stanley Black and
45-2      1/5/2021                     Decker, Inc.       64.58556940%    $2,868,776.05    Ck#150 6/23/20

                                    Stanley Black and
45-2     General Unsecured             Decker, Inc.       12.55825328%                    Reserve disallowed                   $557,815.26

46       General Unsecured          Alcoa Corporation       0.01265902%        $562.29     Ck#150 6/23/20

                                   Pitney Bowes Global
47        General Unsecured         Financial Services L 0.06938303%         $3,081.87     Ck#152 6/23/20
       General Unsecured -
       Objected to Doc #678/
                                           Xerium
       Doc #691 sustained &        Technologies - auto
48     disallowed                   filer filed 8/26/19     0.00000000%                          N/A
       Super Priority Claims?? -
        6/22/20 No Per SS pay
49             as genrl            Dell Marketing, L.P.     0.00214305%         $95.19     Ck#153 6/23/20
                                    Watlow Electric
                                     Manufacturing
50       General Unsecured              Company             0.13124658%      $5,829.74     Ck#154 6/23/20

51       General Unsecured           ATT Hong Kong          0.00324505%        $144.14     Ck#155 6/23/20

                                                          100.0000000%    $3,753,828.92                                $0.00 $687,993.17
                                                                                                               $3,753,828.92 $4,441,822.09

                                                                                               Trustwks
                                                          crossck         $3,753,828.92                          $568,032.04
                                                                                  $0.00                         -$568,032.04
                           Case 6:19-bk-00511-KSJ                   Doc 808         Filed 04/19/21          Page 6 of 42



                                              IPS - 2nd CLAIMS DISTRIBUTION PAID April, 2021

                                                                         Bank Bal as of 4/06/21: $      4,223,258.87
                                                                                           Less: $     (2,500,000.00)
                                                                                                       $1,723,258.87
                                                                                           Less
                                                                                                                     <== Available for 2nd
                                                                                                       $1,723,258.87       distrbtn


claim
              Claim type           Claim_name                %                 2nd Distribution      Ck # /date pd
  #

                              Management SPRL LLC -
                              pd 9/6/2019 - wire out
                              (Doc 477 & 479 -
         Administrative Claim Allowance and payment                          N/A - Admin Claim        Wire 9/9/19



         Super Priority Claims -
                                    Internal Revenue
        6/2/20 per Scott Shuker       Service - filed
 1-4        hold off paying             12/12/19                                         $0.00           N/A

                                   Thomas J. Novia -
 2       W/drawn - Doc #424        Employee                0.00000000%                   $0.00           N/A
                                   American Express
                                   Travel Related
 3        General Unsecured        Services Company,       0.00213888%                  $35.65       10200 4/12/21
                                   American Express
                                   Travel Related
 4       General Unsecured         Services Company,       0.00314670%                  $52.45       10201 4/12/21
         General Unsecured -
        Objected to Doc #672/
                                   Lorges Holding Corp -
        Doc #694 sustained &       Employee IT
 5           disallowed            Consultant, PA          0.00000000%                   $0.00           N/A

                                   Tammy Pease -
 6        General Unsecured        Employee                0.00354719%                  $59.12       10202 4/12/21

 7        General Unsecured        CEVA LOGISTICS          0.00259127%                  $43.19       10203 4/12/21


 8        General Unsecured        Subcom                  0.10938144%               $1,823.00       10204 4/12/21


                                   KTM North America,
 9        General Unsecured        Inc.                    1.06193467%              $17,698.69       10205 4/12/21



 10       General Unsecured        Wells Fargo Vendor      0.01283929%                 $213.98       10206 4/12/21

                                   AREP Eight Tower
11U       General Unsecured        Bridge LLC              0.07417469%               $1,236.23       10207 4/12/21
            Secured Claims -
            6/18/20 this is a
           security dep they
        already have the funds     AREP Eight Tower
 11S        removing claim         Bridge LLC              0.00000000%                   $0.00           N/A
                            Case 6:19-bk-00511-KSJ                Doc 808   Filed 04/19/21      Page 7 of 42



                                  Dawn Harbuck -
 12       General Unsecured       Employee               0.00371610%           $61.93    10208 4/12/21
 13      General Unsecured        MAPSYS, Inc.           0.00886948%          $147.82    10209 4/12/21
         General Unsecured -
        Objected to Doc #673 -
         6/18/20 obejection
          amended #712 Obj
 14          withdrawn            Bossard,Inc.           0.97322329%        $16,220.19   10210 4/12/21
                                  Colgate-Palmolive
 15       General Unsecured       Company                0.96673345%        $16,112.04   10211 4/12/21
                                  FPL,4200 W. Flagler
 16       General Unsecured       St., Miami, FL 33134   0.00170026%           $28.33    10212 4/12/21
        6/18/20 Doc #709 claim
        objected 6/19/20 - Doc
         #713 claim objection
        corrected& dissallowed    Schneider National,
 17            12/21/20           Inc.                   0.00000000%            $0.00        N/A


 18       General Unsecured       Schneider Logistics    0.00000000%            $0.00        N/A


        Super Priority Claims -
19P Objected to Doc #674          Steven T. Huntley      0.00000000%            $0.00        N/A


        Super Priority Claims -
 19U Objected to Doc #674         Steven T. Huntley      0.00000000%            $0.00        N/A


        General Unsecured -       Resource Logistics
 20 Objected to Doc 675           Group, Inc.            0.00000000%            $0.00        N/A


                                  Integrated Supply
21-2      General Unsecured       Network                0.80255794%        $13,375.81   10213 4/12/21




                                  Integrated Supply
 22       General Unsecured       Network                0.07319564%         $1,219.91   10214 4/12/21
         General Unsecured -
        Objected to Doc #676/
         Doc #693 sustained &
 23           disallowed          Nemak USA, Inc.        0.00000000%            $0.00        N/A
         General Unsecured -
           6/18/20 OK filed
                                  A Cubed Corp, dba
        amendment a removed       Comcast Metal
 24         secured status        Products Co.           0.02848011%          $474.66    10215 4/12/21



                                  Suez Water
25/52     General Unsecured       Technologies           1.99054447%        $33,175.35   10216 4/12/21
                                  Xerium Technologies
                                  - auto filer filed
 26       General Unsecured       7/9/19                 0.38679041%         $6,446.43   10217 4/12/21
                          Case 6:19-bk-00511-KSJ                 Doc 808   Filed 04/19/21       Page 8 of 42



       Super Priority Claims -
       Objected to Doc 677/
27P            #690              Fristam Pumps USA      0.00000000%              $0.00       N/A
        General Unsecured -
          Objected to Doc
           #677/Doc #690
27U    sustained & disallowed    Fristam Pumps USA      0.00000000%              $0.00       N/A




28-2    General Unsecured        Arconic Inc.           4.72021975%         $78,669.41   10218 4/12/21


                                 ArcelorMittal USA
29      General Unsecured        LLC                    0.11320583%          $1,886.74   10219 4/12/21
                                 Atkore International
30      General Unsecured        Inc.                   1.87361571%         $31,226.56   10220 4/12/21



31-2    General Unsecured        Aclara Meters LLC      0.25598388%          $4,266.35   10221 4/12/21


                                 TE Connectivity
32-2    General Unsecured        Corporation, et al.    0.11039370%          $1,839.87   10222 4/12/21



33-2    General Unsecured        NuVasive, Inc.         0.11199898%          $1,866.63   10223 4/12/21

                                 Latricrete
34      General Unsecured        International, Inc.    0.80053727%         $13,342.13   10224 4/12/21

                                 Latricrete
34      General Unsecured        International, Inc.    0.21958691%          $3,659.74   10240 4/12/21

                                 YRC INC., d/b/a YRC
35-2    General Unsecured        FREIGHT                6.78767936%        $113,126.65   10225 4/12/21




                                 YRC INC., d/b/a YRC
35-2    General Unsecured        FREIGHT                0.00000000%              $0.00       N/A
                                 YRC INC., d/b/a YRC
36      General Unsecured        FREIGHT                0.12068404%          $2,011.38   10226 4/12/21

37      General Unsecured        USF Holland, LLC       0.00051664%              $8.61   10227 4/12/21

38      General Unsecured        USF Reddaway, LLC      0.03716631%           $619.43    10228 4/12/21

                                 New Penn Motor
39      General Unsecured        Express, LLC           0.01745621%           $290.93    10229 4/12/21

                                 Wheatland Tube,
40-2    General Unsecured        LLC                    0.91992594%         $15,331.92   10230 4/12/21
                        Case 6:19-bk-00511-KSJ                    Doc 808     Filed 04/19/21       Page 9 of 42



                             Rexnord
41-2     General Unsecured   Corporation                0.07899943%            $1,316.64    10231 4/12/21


42         Secured Claims    Neogen Corporation         0.09585039%            $1,541.71    10232 4/12/21

                             Conduent Business
                             Services, LLC - filed
43       General Unsecured   7/12/19                    0.20128536%             $3,354.72   10233 4/12/21



                             Gibraltar Industries,
44      W/drawn - Doc #485   Inc.                       0.00000000%                $0.00        N/A

                             Stanley Black and
45-2     General Unsecured   Decker, Inc.               76.77441744%        $1,336,226.16   10234 4/12/21         #


46       General Unsecured   Alcoa Corporation          0.01475659%              $245.94    10235 4/12/21

                             Pitney Bowes Global
47       General Unsecured   Financial Services L       0.08087964%            $1,347.98    10236 4/12/21

       General Unsecured -
       Objected to Doc #678/
                                 Xerium Technologies
       Doc #691 sustained & - auto filer filed
48     disallowed                8/26/19                0.00000000%                $0.00        N/A
       Super Priority Claims?? -
        6/22/20 No Per SS pay
49             as genrl          Dell Marketing, L.P.   0.00249815%               $41.64    10237 4/12/21
                             Watlow Electric
                             Manufacturing
50       General Unsecured   Company                    0.15299384%            $2,549.87    10238 4/12/21

51       General Unsecured   ATT Hong Kong              0.00378334%               $63.08    10239 4/12/21

                                                        100.0000000%        $1,723,258.87
                                                                                    $0.00
                  Case 6:19-bk-00511-KSJ              Doc 808      Filed 04/19/21          Page 10 of 42
MONTHLY OPERATING REPORT -                                                                   ATTACHMENT NO. 2
POST CONFIRMATION

                              CHAPTER 11 POST-CONFIRMATION
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:      IPS Worldwide, LLC

Case Number: 6:19-bk-00511-KSJ

Date of Plan Confirmation: February 3, 2020

               All items must be answered. Any which do not apply should be answered “none” or “N/A”.

                On Feb. 3, 2020 IPS Worldwide LLC Chapter 11 bankruptcy was amended to a Liquidating Trust.

                                                                      Quarterly        Post Confirmation Total
1.   CASH (Beginning of Period)                            $            3,773,178.04 $            8,350,989.44

2.   INCOME or RECEIPTS during the Period                  $             $770,556.59 $                  $2,301,163.77


3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees                $                 1,625.00 $                    61,585.00
          (ii)  Federal Taxes                                                     -                              -
          (iii) State Taxes                                                       -                              -
          (iv) Other Taxes                                                        -                              -

     b.   All Other Operating Expenses:                    $             $317,465.76 $                  $2,642,599.42

     c.   Plan Payments:
          (i)   Administrative Claims                      $                      -    $                          -
          (ii)  Class One - General Unsecured                                     -                      3,723,324.92
          (iii) Class Two                                                         -                               -
          (iv) Class Three                                                        -                               -
          (v)   Class Four                                                        -                               -



                (Attach additional pages as needed)

     Total Disbursements (Operating & Plan)                $               319,090.76 $                  6,427,509.34


1.   CASH (End of Period)                                  $             4,224,643.87 $                  4,224,643.87
                                                                                  -                               -
         MONTHLY OPERATING REPORT -
                      Case 6:19-bk-00511-KSJ                     Doc 808       Filed 04/19/21          ATTACHMENT
                                                                                                    Page 11 of 42 NO. 3
         POST CONFIRMATION




   CHAPTER 11 POST-CONFIRMATION
   BANK ACCOUNT RECONCILIATIONS
 Prepare Reconciliation for each Month of the Quarter

Bank Account Information
                                                                 Account               Account               Account           Account
For the month of January, 2021                                     #8                   #8.5                   #9                #10

Name of Bank:                                                Mechanics Bank        Metropolitan Bank     Wells Fargo Bank    Regions Bank

Account Number:                                                    866                   467                  3168               1563

Purpose of Account (Operating/Payroll/Tax)                        Optg                   Optg                 Optg               Optg

Type of Account (e.g. checking)                                    Ckg                   Ckg                    Ckg               Ckg
                                                                                                            Acct closed    Acct closed 1/2021
                                                          Ck #139 cashed 1/19/21                           12/2020 & bal    & bal transfer to
                                                            and clrd bal to 0.00                         transfer to Metro       Metro
1. Ending Balance per Bank Statement                                       $0.00        $3,638,881.38                $0.00              $0.00
2. ADD: Deposits not credited                                              $0.00                 $0.00               $0.00              $0.00
3. SUBTRACT: Outstanding Checks                                            $0.00                 $0.00               $0.00              $0.00
4. Other Reconciling Items                                                 $0.00                 $0.00               $0.00              $0.00

5. Month End Balance (Must Agree with Books)                               $0.00        $3,638,881.38                $0.00              $0.00

Note: Attach copy of each bank statement and bank
reconciliation.


Investment Account Information

            Bank / Account Name / Number




Note: Attach copy of each investment account statement.
                             Case 6:19-bk-00511-KSJ            Doc 808         Filed 04/19/21     Page 12 of 42
       MONTHLY OPERATING REPORT -                                                                       ATTACHMENT NO. 3
       POST CONFIRMATION

    CHAPTER 11 POST-CONFIRMATION
    BANK ACCOUNT RECONCILIATIONS
  Prepare Reconciliation for each Month of the Quarter

Bank Account Information
                                                                 Account             Account               Account           Account
For the month of February, 2021                                    #8                 #8.5                   #9                #10

Name of Bank:                                               Mechanics Bank          Metro. Bank        Wells Fargo Bank    Regions Bank

Account Number:                                                    866                 467                  3168               1563

Purpose of Account (Operating/Payroll/Tax)                        Optg                 Optg                 Optg               Optg

Type of Account (e.g. checking)                                    Ckg                 Ckg                    Ckg               Ckg
                                                             Ck #139 cashed                               Acct closed    Acct closed 1/2021
                                                          1/19/21 and clrd bal to                        12/2020 & bal    & bal transfer to
                                                                   0.00                                transfer to Metro       Metro
1. Ending Balance per Bank Statement                                       $0.00      $3,637,652.38                $0.00              $0.00
2. ADD: Deposits not credited                                              $0.00               $0.00               $0.00              $0.00
3. SUBTRACT: Outstanding Checks                                            $0.00               $0.00               $0.00              $0.00
4. Other Reconciling Items                                                 $0.00               $0.00               $0.00              $0.00

5. Month End Balance (Must Agree with Books)                               $0.00      $3,637,652.38                $0.00              $0.00

Note: Attach copy of each bank statement and bank
reconciliation.


Investment Account Information

             Bank / Account Name / Number




Note: Attach copy of each investment account statement.
                             Case 6:19-bk-00511-KSJ            Doc 808         Filed 04/19/21     Page 13 of 42
       MONTHLY OPERATING REPORT -                                                                       ATTACHMENT NO. 3
       POST CONFIRMATION

    CHAPTER 11 POST-CONFIRMATION
    BANK ACCOUNT RECONCILIATIONS
  Prepare Reconciliation for each Month of the Quarter

Bank Account Information
                                                                 Account             Account               Account           Account
For the month of March, 2021                                       #8                 #8.5                   #9                #10

Name of Bank:                                               Mechanics Bank          Metro. Bank        Wells Fargo Bank    Regions Bank

Account Number:                                                    866                 467                  3168               1563

Purpose of Account (Operating/Payroll/Tax)                        Optg                 Optg                 Optg               Optg

Type of Account (e.g. checking)                                    Ckg                 Ckg                    Ckg               Ckg
                                                             Ck #139 cashed                               Acct closed    Acct closed 1/2021
                                                          1/19/21 and clrd bal to                        12/2020 & bal    & bal transfer to
                                                                   0.00                                transfer to Metro       Metro
1. Ending Balance per Bank Statement                                       $0.00      $4,224,643.87                $0.00              $0.00
2. ADD: Deposits not credited                                              $0.00               $0.00               $0.00              $0.00
3. SUBTRACT: Outstanding Checks                                            $0.00               $0.00               $0.00              $0.00


4. Other Reconciling Items                                                 $0.00               $0.00               $0.00              $0.00

5. Month End Balance (Must Agree with Books)                               $0.00      $4,224,643.87                $0.00              $0.00

Note: Attach copy of each bank statement and bank
reconciliation.


Investment Account Information

             Bank / Account Name / Number




Note: Attach copy of each investment account statement.
                                                   Case 6:19-bk-00511-KSJ                Doc 808     Filed 04/19/21         Page 14 of 42


                                                                                Ledger Report                                                                             Page: 1

Case Number:           6:19-00511-KSJ                                                                   Trustee:            Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                               Bank Name:          Metropolitan Commercial Bank
                                                                                                        Account:                   9467 - Checking Account
Taxpayer ID #:                0765                                                                      Blanket Bond:       $0.00 (per case limit)
Period:                02/01/21 - 02/28/21                                                              Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                            Ledger         Receipts        Disbursements        Checking
  Date     Check #             Paid To / Received From                     Description of Transaction            Code             $                  $           Account Balance
02/01/21     10193        E-Hounds, Inc.                         Invoice #88349 IPS Computer Imaging and         7003-300                             1,229.00        3,637,652.38
                                                                 archived email access services 1/1/21 - 1/31/21
                                                                 plus $234.00 data load per Teresa Garcia

                                                                                      ACCOUNT TOTALS                            3,994,292.59          1,229.00       $3,637,652.38

                 TOTAL - ACCOUNT                     9467
                            Balance Forward            3,638,881.38
                          0          Deposits                  0.00             1          Checks             1,229.00
                          0 Interest Postings                  0.00             0 Adjustments Out                 0.00
                                                                                0    Transfers Out                0.00
                                     Subtotal        $3,638,881.38
                                                                                             Total           $1,229.00
                          0   Adjustments In                    0.00
                          0      Transfers In                   0.00
                                           Total     $3,638,881.38




  {} Asset reference(s)                            !-Not printed or not transmitted
                                               Case 6:19-bk-00511-KSJ              Doc 808       Filed 04/19/21       Page 15 of 42


                                                                          Ledger Report                                                                               Page: 2

Case Number:          6:19-00511-KSJ                                                               Trustee:           Alex D Moglia - Chapter 11 (330222)
Case Name:            IPS Worldwide, LLC                                                           Bank Name:         Mechanics Bank
                                                                                                   Account:                  3866 - Checking Account
Taxpayer ID #:               0765                                                                  Blanket Bond:      $0.00 (per case limit)
Period:               02/01/21 - 02/28/21                                                          Separate Bond:     N/A
Trans.    {Ref #} /                                                                                        Ledger        Receipts          Disbursements        Checking
 Date     Check #             Paid To / Received From                Description of Transaction             Code            $                    $           Account Balance


                                                          Receipts             Disbursements             Account            Reserve         Account Bal.
                 TOTAL - ALL ACCOUNTS                   over Case Life         over Case Life            Balances           Balances       Less Reserves
                 Checking #          9467                       1,188,102.59          356,640.21       3,637,652.38                 0.00      3,637,652.38
                 Checking #          3866                       7,504,769.01        7,504,769.01               0.00                 0.00              0.00

                                                            $8,692,871.72          $5,055,219.34      $3,637,652.38             $0.00        $3,637,652.38



                 TOTAL - CASE
                           Balance Forward       3,638,881.38
                         0          Deposits             0.00            1          Checks               1,229.00
                         0 Interest Postings             0.00            0 Adjustments Out                   0.00
                                                                         0    Transfers Out                  0.00
                                   Subtotal     $3,638,881.38
                             Adjustments In                                              Total         $1,229.00
                         0                               0.00
                         0      Transfers In             0.00
                                       Total    $3,638,881.38              Net Total Balance        $3,637,652.38




 {} Asset reference(s)
                                               Metropolitan Commercial Bank
                        Case 6:19-bk-00511-KSJ
                                        99 Park AvenueDoc 808               Filed 04/19/21             Page 16 of 42
                                               New York NY 10016
                                               http://www.metropolitanbankny.com
                                                                                                                                   Period Covered:
                                                                                                               January 01, 2021 - January 31, 2021
                                                                                                                                       Page 1 of 5
Alex D. Moglia                                                          Case Number                                                6:19-00511-KSJ
1325 Remington Rd Suite H                                               Case Name                                              IPS Worldwide, LLC
Schaumburg IL 60173                                                                                                                     DEBTOR
                                                                        Trustee Number                                                      330225
                                                                        Trustee Name                                                 Alex D. Moglia
                                                                                                                                         TRUSTEE

                                                                                                                                       Questions:
                                                                                                                                     800.634.7734
                                                                                                                     banking.services@stretto.com
                                                                                                                                  www.stretto.com
Consolidated Balance Summary

                                                                                                          Ending Balance        Ending Balance
Account                                                                                       Number
                                                                                                             Prior Period          This Period
Checking Account
  TRUSTEE CHECKING                                                                              9467         $3,691,428.77           $3,638,881.38
  Total                                                                                                      $3,691,428.77           $3,638,881.38


TRUSTEE CHECKING                                                                                            Account Number:                  9467

Enclosures                                                          8   Beginning Balance                                            $3,691,428.77
                                                                        +Total Additions                                               $102,305.86
                                                                        -Total Subtractions                                            $154,853.25
                                                                        Ending Balance                                               $3,638,881.38

                                                                                                              * Indicates a Skip in Check Number(s)
                                                                                                                    "E" Indicate an Electronic Check
Checks

Check #                     Date                                                                                                          Amount
10185                       01-14                                                                                                        $1,229.00
10186                       01-19                                                                                                        $5,000.00
10187                       01-12                                                                                                       $55,102.85
10188                       01-13                                                                                                       $60,002.49
10189                       01-11                                                                                                       $11,675.78
10190                       01-11                                                                                                       $11,880.00
10191                       01-26                                                                                                        $1,625.00
10192                       01-28                                                                                                           $51.88


Debits

Date                        Description                                                                                               Subtractions
01-08                       WIRE TO Felsberg Advogados                                                                                   $8,286.25


Credits

Date                        Description                                                                                                  Additions
01-08                       DEP 100001                                                                                                  $81,749.27
01-11                       DEP 100002                                                                                                  $20,556.59
                                      Metropolitan Commercial Bank
                 Case 6:19-bk-00511-KSJ
                                 99 Park AvenueDoc 808             Filed 04/19/21         Page 17 of 42
                                      New York NY 10016
                                      http://www.metropolitanbankny.com
                                                                                                                       Period Covered:
                                                                                                   January 01, 2021 - January 31, 2021
                                                                                                                           Page 2 of 5
Daily Balances

Date                            Amount      Date                               Amount      Date                              Amount
01-08                      $3,764,891.79    01-11                         $3,761,892.60    01-12                        $3,706,789.75
01-13                      $3,646,787.26    01-14                         $3,645,558.26    01-19                        $3,640,558.26
01-26                      $3,638,933.26    01-28                         $3,638,881.38
                               Metropolitan Commercial Bank
             Case 6:19-bk-00511-KSJ
                             99 Park AvenueDoc 808          Filed 04/19/21      Page 18 of 42
                               New York NY 10016
                               http://www.metropolitanbankny.com
                                                                                                           Period Covered:
                                                                                       January 01, 2021 - January 31, 2021
                                                                                                               Page 3 of 5




01/14/2021         10185      $1,229.00                            01/14/2021      10185         $1,229.00




01/19/2021         10186      $5,000.00                            01/19/2021      10186         $5,000.00




01/12/2021         10187      $55,102.85                           01/12/2021      10187        $55,102.85




01/13/2021         10188      $60,002.49                           01/13/2021      10188        $60,002.49
                               Metropolitan Commercial Bank
             Case 6:19-bk-00511-KSJ
                             99 Park AvenueDoc 808          Filed 04/19/21       Page 19 of 42
                               New York NY 10016
                               http://www.metropolitanbankny.com
                                                                                                            Period Covered:
                                                                                        January 01, 2021 - January 31, 2021
                                                                                                                Page 4 of 5




01/11/2021         10189      $11,675.78                           01/11/2021       10189        $11,675.78




01/11/2021         10190      $11,880.00                           01/11/2021       10190        $11,880.00




01/26/2021         10191      $1,625.00                            01/26/2021       10191         $1,625.00




 01/28/2021         10192      $51.88                               01/28/2021        10192         $51.88
                                                       Metropolitan Commercial Bank
                           Case 6:19-bk-00511-KSJ
                                           99 Park AvenueDoc 808                        Filed 04/19/21            Page 20 of 42
                                                       New York NY 10016
                                                       http://www.metropolitanbankny.com
                                                                                                                                               Period Covered:
                                                                                                                           January 01, 2021 - January 31, 2021
                                                                                                                                                   Page 5 of 5
In case of errors or questions about your account telephone Stretto at: 800.634.7734 or email us at: banking.services@stretto.com
As soon as you recognize an error, or if you need more information about a transaction listed on the statement or receipt:

Please Provide:

     Name and account number.
     A detailed explanation of why you believe there is an error or why you need more information.
     The dollar amount of the suspected error.
     We must hear from you no later than 60 days after we sent you the FIRST statement on which the error appeared.

We will investigate your disputed transactions and correct any error promptly. If not resolved within 10 business days, Metropolitan Commercial Bank will credit
your account for the amount in error, and notify you within 2 business days, so that you may use the funds during the time it takes us to complete our
investigation.
                                                 Case 6:19-bk-00511-KSJ               Doc 808      Filed 04/19/21           Page 21 of 42


                                                                              Ledger Report                                                                               Page: 1

Case Number:           6:19-00511-KSJ                                                                   Trustee:            Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                               Bank Name:          Metropolitan Commercial Bank
                                                                                                        Account:                   9467 - Checking Account
Taxpayer ID #:                0765                                                                      Blanket Bond:       $0.00 (per case limit)
Period:                01/01/21 - 01/31/21                                                              Separate Bond:      N/A
 Trans.    {Ref #} /                                                                                             Ledger        Receipts        Disbursements        Checking
  Date     Check #             Paid To / Received From                   Description of Transaction               Code            $                  $           Account Balance
01/05/21     10185        E-Hounds, Inc.                       Invoice #87326 IPS Computer Imaging and           7003-300                             1,229.00        3,690,199.77
                                                               archived email access services 12/1/20 -
                                                               12/31/20 plus $234.00 data load per Teresa
                                                               Garcia
01/07/21      {66}        IPS Worldwide LLC                    Balance of funds in Regions Bank Ckg Acct         4099-000         81,749.27                           3,771,949.04
                                                               endg #1563
01/07/21     10186        INTERNATIONAL SURETIES, LTD.         Liquidating Trustee $5M bond - annual 2021        6007-015                             5,000.00        3,766,949.04
01/08/21      {31}        Wells Fargo                          Wells Fargo acct endg #3168 - account closed 4099-000              20,556.59                           3,787,505.63
                                                               balance pd by check
01/08/21     10187        Shuker & Dorris P.A.                 Doc #779 Professional Fees & Exps. - Scott                                            55,102.85        3,732,402.78
                                                               Shuker legal counsel Oct. - Nov., 2020
                                                                  Doc #779 Professional          55,050.00       6007-001                                             3,732,402.78
                                                                  Fees - Scott Shuker legal
                                                                  counsel Oct. - Nov., 2020
                                                                  Doc #779 Professional                52.85     6007-002                                             3,732,402.78
                                                                  Exps. - Scott Shuker
                                                                  legal counsel Oct. - Nov.,
                                                                  2020
01/08/21     10188        Genovese Joblove & Battista, P.A.    Doc #779 Professional Fees & Exps. - Paul                                             60,002.49        3,672,400.29
                                                               Battista legal counsel Oct - Nov., 2020
                                                                  Doc #779 Professional          59,808.50       6007-001                                             3,672,400.29
                                                                  Fees - P Battista legal
                                                                  counsel Oct-Nov 2020
                                                                  Doc #779 Professional               193.99     6007-002                                             3,672,400.29
                                                                  Exps. - P Battista legal
                                                                  counsel Oct-Nov 2020
01/08/21     10189        Moglia Advisors                      Doc #779 Professional Fees & Exps. - Moglia                                           11,675.78        3,660,724.51
                                                               Advisors professional counsel Oct. - Nov., 2020
                                                                  Doc #779 Professional          11,066.00       6007-013                                             3,660,724.51

                                                                                                          Subtotals :            $102,305.86       $133,010.12
  {} Asset reference(s)                          !-Not printed or not transmitted
                                               Case 6:19-bk-00511-KSJ         Doc 808         Filed 04/19/21        Page 22 of 42


                                                                       Ledger Report                                                                             Page: 2

Case Number:           6:19-00511-KSJ                                                             Trustee:          Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                         Bank Name:        Metropolitan Commercial Bank
                                                                                                  Account:                 9467 - Checking Account
Taxpayer ID #:                0765                                                                Blanket Bond:     $0.00 (per case limit)
Period:                01/01/21 - 01/31/21                                                        Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                     Ledger        Receipts       Disbursements        Checking
  Date     Check #             Paid To / Received From           Description of Transaction               Code            $                 $           Account Balance
                                                           Fees- Moglia Advisors
                                                           professional counsel Oct.
                                                           - Nov., 2020
                                                           Doc #779 Professional               609.78    6007-014                                            3,660,724.51
                                                           Exps- Moglia Advisors
                                                           professional counsel Oct.
                                                           - Nov., 2020
01/08/21     10190        Alex D Moglia                  Doc #779 Professional Fees, no Exps. -          6002-001                           11,880.00        3,648,844.51
                                                         Trustee Oct - Nov., 2020
01/08/21                  Felsberg Advogados             Doc #779 Professional Fees & Exps. - Felsberg                                       8,286.25        3,640,558.26
                                                         legal counsel Oct. - Nov., 2020
                                                           Doc #779 Professional              6,128.18   6007-001                                            3,640,558.26
                                                           Fees - Felsberg legal
                                                           counsel Oct - Nov., 2020
                                                           Doc #779 Professional              2,158.07   6007-002                                            3,640,558.26
                                                           Exps. - Felsberg legal
                                                           counsel Oct - Nov., 2020
01/18/21     10191        US Trustee Payment Center      Acct #306-19-00511 Q4, 2020 Ofc of the U.S. 7002-000                                1,625.00        3,638,933.26
                                                         Trustee DOJ - Chap 11 Quarterly Fees
01/20/21     10192        FedEx                          FedEx bill Invce #7-243-99270 Acct              7003-300                               51.88        3,638,881.38
                                                         #1566-3211-2




                                                                                                    Subtotals :               $0.00        $21,843.13
  {} Asset reference(s)
                                               Case 6:19-bk-00511-KSJ        Doc 808       Filed 04/19/21      Page 23 of 42


                                                                      Ledger Report                                                                          Page: 3

Case Number:          6:19-00511-KSJ                                                          Trustee:         Alex D Moglia - Chapter 11 (330222)
Case Name:            IPS Worldwide, LLC                                                      Bank Name:       Metropolitan Commercial Bank
                                                                                              Account:                9467 - Checking Account
Taxpayer ID #:               0765                                                             Blanket Bond:    $0.00 (per case limit)
Period:               01/01/21 - 01/31/21                                                     Separate Bond:   N/A
Trans.    {Ref #} /                                                                                  Ledger       Receipts        Disbursements        Checking
 Date     Check #             Paid To / Received From            Description of Transaction           Code           $                  $           Account Balance

                                                                        ACCOUNT TOTALS                             3,994,292.59        154,853.25       $3,638,881.38

                 TOTAL - ACCOUNT                 9467
                           Balance Forward        3,691,428.77
                         2          Deposits        102,305.86       8          Checks           146,567.00
                         0 Interest Postings              0.00       1 Adjustments Out             8,286.25
                                                                     0    Transfers Out                0.00
                                    Subtotal     $3,793,734.63
                                                                                   Total        $154,853.25
                         0   Adjustments In               0.00
                         0      Transfers In              0.00
                                       Total     $3,793,734.63




 {} Asset reference(s)
                                               Case 6:19-bk-00511-KSJ              Doc 808       Filed 04/19/21       Page 24 of 42


                                                                          Ledger Report                                                                               Page: 4

Case Number:          6:19-00511-KSJ                                                               Trustee:           Alex D Moglia - Chapter 11 (330222)
Case Name:            IPS Worldwide, LLC                                                           Bank Name:         Mechanics Bank
                                                                                                   Account:                  3866 - Checking Account
Taxpayer ID #:               0765                                                                  Blanket Bond:      $0.00 (per case limit)
Period:               01/01/21 - 01/31/21                                                          Separate Bond:     N/A
Trans.    {Ref #} /                                                                                        Ledger        Receipts          Disbursements        Checking
 Date     Check #             Paid To / Received From                Description of Transaction             Code            $                    $           Account Balance


                                                          Receipts             Disbursements             Account            Reserve         Account Bal.
                 TOTAL - ALL ACCOUNTS                   over Case Life         over Case Life            Balances           Balances       Less Reserves
                 Checking #          9467                       1,188,102.59          355,411.21       3,638,881.38                 0.00      3,638,881.38
                 Checking #          3866                       7,504,769.01        7,504,769.01               0.00                 0.00              0.00

                                                            $8,692,871.72          $5,053,990.34      $3,638,881.38             $0.00        $3,638,881.38



                 TOTAL - CASE
                           Balance Forward       3,691,428.77
                         2          Deposits       102,305.86            8          Checks            146,567.00
                         0 Interest Postings             0.00            1 Adjustments Out              8,286.25
                                                                         0    Transfers Out                 0.00
                                   Subtotal     $3,793,734.63
                             Adjustments In                                              Total       $154,853.25
                         0                               0.00
                         0      Transfers In             0.00
                                       Total    $3,793,734.63              Net Total Balance        $3,638,881.38




 {} Asset reference(s)
             Case 6:19-bk-00511-KSJ   Doc 808    Filed 04/19/21     Page 25 of 42


                                                                                        5020383866
                                                                                  Period Covered:
                                                              January 01, 2021 - January 31, 2021
                                                                                       Page 1 of 3


Alex D. Moglia                             Case Number                              6:19-00511-KSJ
1325 Remington Rd Suite H                  Case Name                          IPS WORLDWIDE. LLC
Schaumburg IL 60173                        Trustee Number                               0000330225
                                           Trustee Name                               Alex D. Moglia

                                                                                         Questions
                                                                                     (800) 634-7734
                                                                       banking.services@stretto.com
                                                                                  www.stretto.com




CONSOLIDATED BALANCE SUMMARY

                                                         Ending Balance           Ending Balance
 Account                                   Number
                                                            Prior Period              This Period
Checking Account
 TRUSTEE CHECKING                               3866              $4,206.49                  $0.00

 Total                                                            $4,206.49                  $0.00
Case 6:19-bk-00511-KSJ   Doc 808     Filed 04/19/21   Page 26 of 42




               IN CASE OF ERRORS OR QUESTIONS

                 REGARDING YOUR STATEMENTS

                   Telephone us at (800) 465-2415
               Case 6:19-bk-00511-KSJ         Doc 808        Filed 04/19/21          Page 27 of 42


                                                                                                         5020383866
                                                                                                     Period Covered:
                                                                                 January 01, 2021 - January 31, 2021
                                                                                                          Page 2 of 3


Alex D. Moglia                                           Case Number                                6:19-00511-KSJ
1325 Remington Rd Suite H                                Case Name                            IPS WORLDWIDE. LLC
Schaumburg IL 60173                                      Trustee Number                                 0000330225
                                                         Trustee Name                                 Alex D. Moglia

                                                                                                         Questions
                                                                                                     (800) 634-7734
                                                                                       banking.services@stretto.com
                                                                                                  www.stretto.com




TRUSTEE CHECKING                                                                      Account Number:           3866

Enclosures                                           1     Beginning Balance                                 $4,206.49
Avg Collected Balance                        $2,442.00        + Total Additions                                  $0.00
                                                              - Total Subtractions                           $4,206.49
                                                           Ending Balance                                        $0.00


                                                                                * Indicates a Skip in Check Number(s)
Checks                                                                               "E" Indicates an Electronic Check

 Check #      Date      Amount
        139   01-19     4,206.49

Daily Balances

Date                        Amount Date                             Amount
12-31                       4,206.49 01-19                               0.00
           Case 6:19-bk-00511-KSJ   Doc 808       Filed 04/19/21   Page 28 of 42


                                                                                      5020383866
                                                                   Account Number             3866
                                                                                   Period Covered:
                                                               January 01, 2021 - January 31, 2021
                                                                                        Page 3 of 3




01/19/21          #139              $4,206.49   01/19/21            #139                 $4,206.49
                                               Metropolitan Commercial Bank
                        Case 6:19-bk-00511-KSJ
                                        99 Park AvenueDoc 808               Filed 04/19/21             Page 29 of 42
                                               New York NY 10016
                                               http://www.metropolitanbankny.com
                                                                                                                                      Period Covered:
                                                                                                                     March 01, 2021 - March 31, 2021
                                                                                                                                          Page 1 of 4
Alex D. Moglia                                                          Case Number                                                  6:19-00511-KSJ
1325 Remington Rd Suite H                                               Case Name                                                 IPS Worldwide, LLC
Schaumburg IL 60173                                                                                                                        DEBTOR
                                                                        Trustee Number                                                         330225
                                                                        Trustee Name                                                    Alex D. Moglia
                                                                                                                                            TRUSTEE

                                                                                                                                          Questions:
                                                                                                                                        800.634.7734
                                                                                                                        banking.services@stretto.com
                                                                                                                                     www.stretto.com
Consolidated Balance Summary

                                                                                                          Ending Balance           Ending Balance
Account                                                                                       Number
                                                                                                             Prior Period             This Period
Checking Account
  TRUSTEE CHECKING                                                                              9467            $3,637,652.38           $4,224,643.87
  Total                                                                                                         $3,637,652.38           $4,224,643.87


TRUSTEE CHECKING                                                                                                Account Number:                 9467

Enclosures                                                          5   Beginning Balance                                               $3,637,652.38
                                                                        +Total Additions                                                  $750,000.00
                                                                        -Total Subtractions                                               $163,008.51
                                                                        Ending Balance                                                  $4,224,643.87

                                                                                                                 * Indicates a Skip in Check Number(s)
                                                                                                                       "E" Indicate an Electronic Check
Checks

Check #                     Date                                                                                                             Amount
10194                       03-09                                                                                                           $1,424.00
10195                       03-04                                                                                                          $11,700.00
10196                       03-04                                                                                                          $10,251.76
10197                       03-10                                                                                                          $85,004.67
10198                       03-09                                                                                                          $54,628.08


Credits

Date                        Description                                                                                                     Additions
03-16                       DEP 100003                                                                                                    $750,000.00


Daily Balances

Date                                     Amount      Date                                 Amount        Date                                 Amount
03-04                               $3,615,700.62    03-09                           $3,559,648.54      03-10                           $3,474,643.87
03-16                               $4,224,643.87
                               Metropolitan Commercial Bank
             Case 6:19-bk-00511-KSJ
                             99 Park AvenueDoc 808          Filed 04/19/21      Page 30 of 42
                               New York NY 10016
                               http://www.metropolitanbankny.com
                                                                                                            Period Covered:
                                                                                           March 01, 2021 - March 31, 2021
                                                                                                                Page 2 of 4




03/09/2021         10194      $1,424.00                            03/09/2021      10194          $1,424.00




03/04/2021         10195      $11,700.00                           03/04/2021      10195         $11,700.00




03/04/2021         10196      $10,251.76                           03/04/2021      10196         $10,251.76




03/10/2021         10197      $85,004.67                           03/10/2021      10197         $85,004.67
                               Metropolitan Commercial Bank
             Case 6:19-bk-00511-KSJ
                             99 Park AvenueDoc 808          Filed 04/19/21      Page 31 of 42
                               New York NY 10016
                               http://www.metropolitanbankny.com
                                                                                                            Period Covered:
                                                                                           March 01, 2021 - March 31, 2021
                                                                                                                Page 3 of 4




03/09/2021         10198      $54,628.08                           03/09/2021      10198         $54,628.08
                                                       Metropolitan Commercial Bank
                           Case 6:19-bk-00511-KSJ
                                           99 Park AvenueDoc 808                        Filed 04/19/21            Page 32 of 42
                                                       New York NY 10016
                                                       http://www.metropolitanbankny.com
                                                                                                                                            Period Covered:
                                                                                                                           March 01, 2021 - March 31, 2021
                                                                                                                                                Page 4 of 4
In case of errors or questions about your account telephone Stretto at: 800.634.7734 or email us at: banking.services@stretto.com
As soon as you recognize an error, or if you need more information about a transaction listed on the statement or receipt:

Please Provide:

     Name and account number.
     A detailed explanation of why you believe there is an error or why you need more information.
     The dollar amount of the suspected error.
     We must hear from you no later than 60 days after we sent you the FIRST statement on which the error appeared.

We will investigate your disputed transactions and correct any error promptly. If not resolved within 10 business days, Metropolitan Commercial Bank will credit
your account for the amount in error, and notify you within 2 business days, so that you may use the funds during the time it takes us to complete our
investigation.
                                                 Case 6:19-bk-00511-KSJ               Doc 808      Filed 04/19/21         Page 33 of 42


                                                                              Ledger Report                                                                            Page: 1

Case Number:           6:19-00511-KSJ                                                                   Trustee:          Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                               Bank Name:        Metropolitan Commercial Bank
                                                                                                        Account:                 9467 - Checking Account
Taxpayer ID #:                0765                                                                      Blanket Bond:     $0.00 (per case limit)
Period:                03/01/21 - 03/31/21                                                              Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                           Ledger        Receipts       Disbursements        Checking
  Date     Check #             Paid To / Received From                   Description of Transaction             Code            $                 $           Account Balance
03/01/21     10194        E-Hounds, Inc.                       Invoice #88734 IPS Computer Imaging and         7003-300                            1,424.00        3,636,228.38
                                                               archived email access services 2/1/21 - 2/28/21
                                                               plus $429.00 data load per Teresa Garcia
03/03/21     10195        Alex D Moglia                        Doc #793 Professional Fees, no Exps. -          6002-001                           11,700.00        3,624,528.38
                                                               Trustee Dec., 2020 - Jan., 2021
03/03/21     10196        Moglia Advisors                      Doc #793 Professional Fees & Exps. - Moglia                                        10,251.76        3,614,276.62
                                                               Advisors professional counsel Dec., 2020 -
                                                               Jan., 2021
                                                                  Doc #793 Professional           9,489.00     6007-013                                            3,614,276.62
                                                                  Fees - Moglia Advisors
                                                                  professional counsel
                                                                  Dec., 2020 - Jan., 2021
                                                                  Doc #793 Professional               762.76   6007-014                                            3,614,276.62
                                                                  Exps. - Moglia Advisors
                                                                  professional counsel
                                                                  Dec., 2020 - Jan., 2021
03/03/21     10197        Genovese Joblove & Battista, P.A.    Doc #793 Professional Fees & Exps. - Paul                                          85,004.67        3,529,271.95
                                                               Battista legal counsel Dec - Jan., 2021
                                                                  Doc #793 Professional          84,615.75     6007-001                                            3,529,271.95
                                                                  Fees - Paul Battista legal
                                                                  counsel Dec - Jan., 2021
                                                                  Doc #793 Professional               388.92   6007-002                                            3,529,271.95
                                                                  Exps. - Paul Battista
                                                                  legal counsel Dec - Jan.,
                                                                  2021
03/03/21     10198        Shuker & Dorris P.A.                 Doc #793 Professional Fees & Exps. - Scott                                         54,628.08        3,474,643.87
                                                               Shuker legal counsel Dec., 2020. - Jan., 2021
                                                                  Doc #779 Professional          54,485.50     6007-001                                            3,474,643.87
                                                                  Fees - Scott Shuker legal
                                                                  counsel Dec., 2020 -

                                                                                                          Subtotals :               $0.00       $163,008.51
  {} Asset reference(s)                          !-Not printed or not transmitted
                                                  Case 6:19-bk-00511-KSJ            Doc 808         Filed 04/19/21         Page 34 of 42


                                                                             Ledger Report                                                                               Page: 2

Case Number:           6:19-00511-KSJ                                                                 Trustee:             Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                             Bank Name:           Metropolitan Commercial Bank
                                                                                                      Account:                    9467 - Checking Account
Taxpayer ID #:                0765                                                                    Blanket Bond:        $0.00 (per case limit)
Period:                03/01/21 - 03/31/21                                                            Separate Bond:       N/A
 Trans.    {Ref #} /                                                                                             Ledger       Receipts        Disbursements        Checking
  Date     Check #              Paid To / Received From               Description of Transaction                  Code           $                  $           Account Balance
                                                                Jan., 2021
                                                                Doc #779 Professional               142.58      6007-002                                             3,474,643.87
                                                                Exps. - Scott Shuker
                                                                legal counsel Dec., 2020.
                                                                - Jan., 2021
03/15/21      {67}        CNA                                Settlement funds associated William Davies         4009-000        750,000.00                           4,224,643.87

                                                                               ACCOUNT TOTALS                                  4,744,292.59        163,008.51       $4,224,643.87

                 TOTAL - ACCOUNT                    9467
                            Balance Forward          3,637,652.38
                          1          Deposits          750,000.00            5          Checks               163,008.51
                          0 Interest Postings                0.00            0 Adjustments Out                     0.00
                                                                             0    Transfers Out                    0.00
                                      Subtotal      $4,387,652.38
                                                                                            Total       $163,008.51
                          0     Adjustments In               0.00
                          0        Transfers In              0.00
                                          Total     $4,387,652.38




  {} Asset reference(s)
                                               Case 6:19-bk-00511-KSJ              Doc 808       Filed 04/19/21       Page 35 of 42


                                                                          Ledger Report                                                                               Page: 3

Case Number:          6:19-00511-KSJ                                                               Trustee:           Alex D Moglia - Chapter 11 (330222)
Case Name:            IPS Worldwide, LLC                                                           Bank Name:         Mechanics Bank
                                                                                                   Account:                  3866 - Checking Account
Taxpayer ID #:               0765                                                                  Blanket Bond:      $0.00 (per case limit)
Period:               03/01/21 - 03/31/21                                                          Separate Bond:     N/A
Trans.    {Ref #} /                                                                                        Ledger        Receipts          Disbursements        Checking
 Date     Check #             Paid To / Received From                Description of Transaction             Code            $                    $           Account Balance


                                                          Receipts             Disbursements             Account            Reserve         Account Bal.
                 TOTAL - ALL ACCOUNTS                   over Case Life         over Case Life            Balances           Balances       Less Reserves
                 Checking #          9467                       1,938,102.59          519,648.72       4,224,643.87                 0.00      4,224,643.87
                 Checking #          3866                       7,504,769.01        7,504,769.01               0.00                 0.00              0.00

                                                            $9,442,871.72          $5,218,227.85      $4,224,643.87             $0.00        $4,224,643.87



                 TOTAL - CASE
                           Balance Forward       3,637,652.38
                         1          Deposits       750,000.00            5          Checks            163,008.51
                         0 Interest Postings             0.00            0 Adjustments Out                  0.00
                                                                         0    Transfers Out                 0.00
                                   Subtotal     $4,387,652.38
                             Adjustments In                                              Total       $163,008.51
                         0                               0.00
                         0      Transfers In             0.00
                                       Total    $4,387,652.38              Net Total Balance        $4,224,643.87




 {} Asset reference(s)
                                               Metropolitan Commercial Bank
                        Case 6:19-bk-00511-KSJ
                                        99 Park AvenueDoc 808               Filed 04/19/21              Page 36 of 42
                                               New York NY 10016
                                               http://www.metropolitanbankny.com
                                                                                                                                       Period Covered:
                                                                                                                 February 01, 2021 - February 28, 2021
                                                                                                                                           Page 1 of 3
Alex D. Moglia                                                          Case Number                                                    6:19-00511-KSJ
1325 Remington Rd Suite H                                               Case Name                                                 IPS Worldwide, LLC
Schaumburg IL 60173                                                                                                                        DEBTOR
                                                                        Trustee Number                                                         330225
                                                                        Trustee Name                                                    Alex D. Moglia
                                                                                                                                            TRUSTEE

                                                                                                                                          Questions:
                                                                                                                                        800.634.7734
                                                                                                                        banking.services@stretto.com
                                                                                                                                     www.stretto.com
Consolidated Balance Summary

                                                                                                           Ending Balance          Ending Balance
Account                                                                                        Number
                                                                                                              Prior Period            This Period
Checking Account
  TRUSTEE CHECKING                                                                                9467          $3,638,881.38           $3,637,652.38
  Total                                                                                                         $3,638,881.38           $3,637,652.38


TRUSTEE CHECKING                                                                                                Account Number:                 9467

Enclosures                                                          1   Beginning Balance                                               $3,638,881.38
                                                                        +Total Additions                                                         $0.00
                                                                        -Total Subtractions                                                  $1,229.00
                                                                        Ending Balance                                                  $3,637,652.38

                                                                                                                 * Indicates a Skip in Check Number(s)
                                                                                                                       "E" Indicate an Electronic Check
Checks

Check #                     Date                                                                                                             Amount
10193                       02-09                                                                                                           $1,229.00


Daily Balances

Date                                     Amount      Date                                     Amount     Date                                 Amount
02-09                               $3,637,652.38
                               Metropolitan Commercial Bank
             Case 6:19-bk-00511-KSJ
                             99 Park AvenueDoc 808          Filed 04/19/21      Page 37 of 42
                               New York NY 10016
                               http://www.metropolitanbankny.com
                                                                                                            Period Covered:
                                                                                      February 01, 2021 - February 28, 2021
                                                                                                                Page 2 of 3




02/09/2021         10193      $1,229.00                            02/09/2021      10193          $1,229.00
                                                       Metropolitan Commercial Bank
                           Case 6:19-bk-00511-KSJ
                                           99 Park AvenueDoc 808                        Filed 04/19/21            Page 38 of 42
                                                       New York NY 10016
                                                       http://www.metropolitanbankny.com
                                                                                                                                                 Period Covered:
                                                                                                                           February 01, 2021 - February 28, 2021
                                                                                                                                                     Page 3 of 3
In case of errors or questions about your account telephone Stretto at: 800.634.7734 or email us at: banking.services@stretto.com
As soon as you recognize an error, or if you need more information about a transaction listed on the statement or receipt:

Please Provide:

     Name and account number.
     A detailed explanation of why you believe there is an error or why you need more information.
     The dollar amount of the suspected error.
     We must hear from you no later than 60 days after we sent you the FIRST statement on which the error appeared.

We will investigate your disputed transactions and correct any error promptly. If not resolved within 10 business days, Metropolitan Commercial Bank will credit
your account for the amount in error, and notify you within 2 business days, so that you may use the funds during the time it takes us to complete our
investigation.
                       Case 6:19-bk-00511-KSJ
                                 Regions Bank                     Doc 808           Filed 04/19/21                 Page 39 of 42
                                      Ormond By The Sea
                                      1400 Ocean Shore Blvd
                                      Ormond Beach, FL 32176




               IPS WORLDWIDE LLC
               265 CLYDE MORRIS BLVD
               ORMOND BEACH FL 32174-8136

                                                                                                               ACCOUNT #                1563
                                                                                                                                           092
                                                                                                                           Cycle            26
                                                                                                                      Enclosures              1
                                                                                                                           Page          1 of 3

                                                ADVANTAGE BUSINESS CHECKING
                                                   January 1, 2021 through January 29, 2021



                                                                      SUMMARY
Beginning Balance                                 $81,749.27                  Minimum Daily Balance                                     $0
Deposits & Credits                                     $0.00      +           Average Monthly Statement Balance                    $19,732
Withdrawals                                            $0.00      -
Fees                                                   $0.00      -
Automatic Transfers                                    $0.00      +
Checks                                            $81,749.27      -
Ending Balance                                         $0.00



                                                                      CHECKS
       Date           Check No.                  Amount
       01/08              1522                 81,749.27


                                                      DAILY BALANCE SUMMARY
       Date                       Balance
       01/08                         0.00



                                      You may request account disclosures containing
                                       terms, fees, and rate information (if applicable)
                                     for your account by contacting any Regions office.




                                 For all your banking needs, please call 1-800-REGIONS (734-4667)
                             or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)
                                                    Thank You For Banking With Regions!
                                            2021 Regions Bank Member FDIC. All loans subject to credit approval.
                     Case 6:19-bk-00511-KSJ
                               Regions Bank            Doc 808   Filed 04/19/21   Page 40 of 42
                                  Ormond By The Sea
                                  1400 Ocean Shore Blvd
                                  Ormond Beach, FL 32176




        IPS WORLDWIDE LLC
        265 CLYDE MORRIS BLVD
        ORMOND BEACH FL 32174-8136
                                                                                  ACCOUNT #       1563
                                                                                                    092
                                                                                          Cycle      26
                                                                                     Enclosures        1
                                                                                          Page    2 of 3




Check# 1522    01/08/2021   $81749.27
                              Case 6:19-bk-00511-KSJ                     Doc 808          Filed 04/19/21            Page 41 of 42                    Page 3 of 3




          Easy Steps to Balance Your Account                                                          4a List any checks, payments, transfers or other
                                                                                                         withdrawals from your account that are not on
                                                                               Checking                  this statement.
                                                                               Account
                                                                                                             Check
              1.       Write here the amount shown on                      $                                  No.                            Amount
                       statement for ENDING BALANCE
                                                                                                                              $
                                                                                                                              $
              2.       Enter any deposits which have not been              $
                       credited on this statement.                         +                                                  $
                                                                                                                              $

              3.       Total lines 1 & 2                                   $                                                  $
                                                                           =                                                  $
                                                                                                                              $
              4.       Enter total from 4a                                 $                                                  $
                       (column on right side of page)                      -                                                  $
                                                                                                                              $
              5.       Subtract line 4 from line 3.                        $                                                  $
                       This should be your checkbook balance.              =
                                                                                                                              $
                                                                                                                              $
                                                                                                                              $
                                                                                                       Total Enter in
                                                                                                       Line 4 at Left


The law requires you to use "reasonable care and promptness" in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

                                                           Summary of Our Error Resolution Procedures
                                                   In Case of Errors or Questions About Your Electronic Transfers
                                                              Telephone us toll-free at 1-800-734-4667
                                                                            or write us at
                                                            Regions Electronic Funds Transfer Services
                                                                         Post Office Box 413
                                                                    Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
      (1) Tell us your name and account number.
      (2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe it is an error or why you need more information.
      (3) Tell us the dollar amount of the suspected error.
If you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your complaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error.

If we decide there was no error, we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of
the documents that we used in our investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

ADJ - Adjustment              RI - Return Item                 CR - Credit                           SC - Service Charge                  OD - Overdrawn
EB - Electronic Banking       NSF - Nonsufficient Funds        APY - Annual Percentage Yield         FWT - Federal Withholding Tax        *Break in Number Sequence
Case 6:19-bk-00511-KSJ   Doc 808   Filed 04/19/21   Page 42 of 42
